FILED
                             NOT FOR PUBLICATION                            AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FELICITO AVENDANO GERONIMO,                      No. 05-76877

               Petitioner,                       Agency No. A072-881-473

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Felicito Avendano Geronimo, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo due process claims,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and for abuse of

discretion the denial of a motion to reopen, Maravilla Maravilla v. Ashcroft, 381

F.3d 855, 857 (9th Cir. 2004) (per curiam). We deny the petition for review.

       The BIA properly concluded that Geronimo failed to establish he was

prejudiced by his former counsel’s performance. See Castillo-Perez v. INS, 212

F.3d 518, 527 n.12 (9th Cir. 2000) (a showing of prejudice can be made if

counsel’s performance “was so inadequate that it may have affected the outcome of

the proceedings”). Therefore, the BIA did not abuse its discretion in denying

Geronimo’s motion to reopen. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.

2002) (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary,

irrational, or contrary to law.”).

       PETITION FOR REVIEW DENIED.




                                          2                                     05-76877